NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-10102

                Plaintiff-Appellee,             D.C. No.
                                                5:10-cr-00301-BLF-4
 v.

JAVIER GARCIA,                                  MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Northern District of California
                  Beth Labson Freeman, District Judge, Presiding

                       Argued and Submitted March 2, 2020
                            San Francisco, California

Before: SILER,** WARDLAW, and M. SMITH, Circuit Judges.

      Javier Garcia appeals from the district court’s judgment revoking his

supervised release stemming from his 2011 conviction for conspiracy to distribute




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
cocaine and imposing a term of imprisonment.1 We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Garcia’s briefs on appeal discuss whether evidence that formed the basis of

the district court’s decision to revoke his supervised release should have been

excluded as the fruit of an unlawful search of his home. However, as the district

court recognized, the exclusionary rule does not apply in revocation proceedings.

See United States v. Hebert, 201 F.3d 1103, 1104 (9th Cir. 2000) (per curiam).

Garcia has not disputed this point on appeal. Thus, whether the evidence was the

product of an unlawful search has no bearing on whether it could be considered by

the district court for purposes of finding that Garcia violated the conditions of his

supervised release.

      AFFIRMED.




      1
       We address Garcia’s appeal from his separate criminal conviction in a
concurrently filed opinion.

                                           2